DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In [0035] lines 1, 2, 4, 8, 10,11, 14 and 15, “22b” is not shown in FIG. 1.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10529067 B1 in view of Si et al (U.S PG-PUB NO. 20120215773 A1), respectively.
Claim 1 of U.S. Patent No. 10529067 recites almost all the claim limitations of claim 1 of instance application except claim limitation “wherein a value of increase or decrease is a function of the initial coefficient value associated with the first user”. However,  Claim 1 of U.S. Patent No. 10529067 recites “based on the initial coefficient value associated with the first user” (See below table for claim 1 comparisons). A person of ordinary skill in the art would understand that claim 1 of U.S. Patent No. 10529067 implies wherein a value of dynamic indicator of increase or decrease is a function of the initial coefficient value associated with the first user.
	Si teaches “wherein a value of increase or decrease is a function of the initial coefficient value associated with the first user” (Si: FIG. 5, block 508; [0054]; FIG. 4, block 406, [0049]; [0070]-[0072]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to receive the first predefined input from the first user, increasing the first dynamic quality indicator of the first digital media object, or, to receive the second predefined input from the first user, decreasing the first dynamic quality indicator of the first digital media object, by using a value of increase or decrease as a function of the initial coefficient value associated with the first user as taught by Si in order to weighting interactions between users in an electronic community and generating user credential scores based on interactions between users.
Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of U.S. Patent No. 10529067 B1 in view of Rodriguez et al (2014 IEEE Transactions on Multimedia, Vol. 16, No. 3, pp. 738-750), respectively.
Claim 11 of U.S. Patent No. 10529067 recites almost all the claim limitations of claim 11 of instance application except claim limitation “the input being a first predefined input or a second predefined input”. However,  Claim 1 of U.S. Patent No. 10529067 recites “the input being selected from the group consisting of a first or a second predefined input” (See below table for claim 11 comparisons). A person of ordinary skill in the art would understand that claim 11 limitation “the input being selected from the group consisting of a first or a second predefined input” of U.S. Patent No. 10529067 implies  “the input being a first predefined input or a second predefined input”.
	Rodriguez teaches ““the input being a first predefined input or a second predefined input” (Rodriguez: Table I; Figure 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention input being a first predefined input or a second predefined input as taught by Rodriguez in order to weighting interactions between users in an electronic community and generating user credential scores based on interactions between users.
	Other rejected dependent claims 2-10 and 12-19 of instant application can be found basically word to word in corresponding claims 2-10 and 12-19 of U.S. Patent No. 10529067 B1.
Claim 1 (Instant application)
Claim 1 (U.S. Patent No. 10529067 B1)
A method of interactively outputting digital media objects on a plurality of computing devices and dynamically calculating quality indicators associated therewith, the method comprising:
A method of interactively outputting digital media objects on a plurality of computing devices and dynamically calculating quality indicators associated therewith, the method comprising:
outputting a first digital media object on a first computing device, the first digital media object having a first dynamic quality indicator associated therewith, wherein the first computing device has an input detection mechanism configured to detect a plurality of predefined inputs;
outputting a first digital media object on a first computing device, the first digital media object having a first dynamic quality indicator associated therewith, wherein the first computing device has an input detection mechanism configured to detect a plurality of predefined inputs;
receiving a first predefined input or a second predefined input from a first user, the first predefined input or the second predefined input being in response to the first digital media object outputted on the first computing device, wherein the first user has an initial coefficient value associated therewith;
receiving a first predefined input or a second predefined input from a first user, the first predefined input being in response to the first digital media object outputted on the first computing device, wherein the first user has an initial coefficient value associated therewith;
responsive to receiving the first predefined input from the first user, increasing the first dynamic quality indicator of the first digital media object, or, responsive to receiving the second predefined input from the first user, decreasing the first dynamic quality indicator of the first digital media object, wherein a value of increase or decrease is a function of the initial coefficient value associated with the first user;
responsive to receiving the first predefined input from the first user, increasing the first dynamic quality indicator of the first digital media object based on the initial coefficient value associated with the first user, or, responsive to receiving the second predefined input from the first user, decreasing the first dynamic quality indicator of the first digital media object based on the initial coefficient value associated with the first user;
subsequent to increasing or decreasing the first dynamic quality indicator of the first digital media object, outputting the first digital media object on a second computing device, wherein the second computing device is configured to detect at least the first predefined input or the second predefined input from a second user;
subsequent to increasing or decreasing the first dynamic quality indicator of the first digital media object, outputting the first digital media object on a second computing device, wherein the second computing device is configured to detect at least the first predefined input and the second predefined input from a second user;
receiving the first predefined input or the second predefined input from the second user in response to the first digital object outputted on the second computing device;
receiving the first predefined input or the second predefined input from the second user in response to the first digital object outputted on the second computing device;
responsive to receiving the first or the second predefined input from the second user calculating an updated coefficient value for the first user, wherein the updated coefficient value is greater than the initial coefficient value if the first user and the second user both responded to the first digital media object with the first predefined input or both responded with the second predefined input;
responsive to receiving the first or the second predefined input from the second user calculating an updated coefficient value for the first user, wherein the updated coefficient value is greater than the initial coefficient value if the first user and the second user both responded to the first digital media object with the first predefined input or both responded with the second predefined input;
outputting a second digital media object on the first computing device, the second digital media object having a second dynamic quality indicator associated therewith;
outputting a second digital media object on the first computing device, the second digital media object having a second dynamic quality indicator associated therewith;
receiving the first predefined input or the second predefined input from the first user in response to the second digital media object; and
receiving the first predefined input or the second predefined input from the first user in response to the second digital media object; and
responsive to receiving the first predefined input in response to the second digital media object, increasing the second dynamic quality indicator based on the updated coefficient value of the first user, or, responsive to receiving the second predefined input, decreasing the second dynamic quality indicator based on the updated coefficient value of the first user.
responsive to receiving the first predefined input in response to the second digital media object, increasing the second dynamic quality indicator based on the updated coefficient value of the first user, or, responsive to receiving the second predefined input, decreasing the second dynamic quality indicator based on the updated coefficient value of the first user.


Claim 11 (Instant application)
Claim 11 (U.S. Patent No. 10529067 B1)
A graphic user interface for displaying digital media objects on a computing device, comprising:
A graphic user interface for displaying digital media objects on a computing device, comprising:
a plurality of digital media objects displayed on a display screen of a first computing device, the plurality of digital media object comprising at least a first digital media object and a second digital media object, wherein the first digital media object has an initial first dynamic quality indicator associated therewith and the second digital media object has an initial second dynamic quality indicator associated therewith, the initial first dynamic quality indicator being greater than the initial second dynamic quality indicator, whereby the first and the second digital media objects are arranged on the display screen of the first computing device based on relative values of the initial first and second dynamic quality coefficients, wherein the initial second dynamic quality indicator is automatically updated responsive to an instruction received by the first computing device via a network connection, wherein the instruction to update the initial second dynamic quality indicator is issued responsive to the steps comprising:
a plurality of digital media objects displayed on a display screen of a first computing device, the plurality of digital media object comprising at least a first digital media object and a second digital media object, wherein the first digital media object has an initial first dynamic quality indicator associated therewith and the second digital media object has an initial second dynamic quality indicator associated therewith, the initial first dynamic quality indicator being greater than the initial second dynamic quality indicator, whereby the first and the second digital media object are arranged on the display screen of the first computing device based on relative values of the initial first and second dynamic quality coefficients, wherein the initial second dynamic quality indicator is automatically updated responsive to an instruction received by the first computing device via a network connection, wherein the instruction to update the initial second dynamic quality indicator is issued responsive to the steps comprising:
outputting the second digital media object on a second computing device;
displaying the second digital media object on a second computing device;
receiving an input from a first user via the second computing device responsive to the second digital media object being outputted thereon, the input being a first predefined input or a second predefined input, wherein the first user has a coefficient value associated therewith;
receiving an input from a first user via the second computing device responsive to the second digital media object being displayed thereon, the input being selected from the group consisting of a first or a second predefined input, wherein the first user has a coefficient value associated therewith;
responsive to the input received from the first user, generating an updated second dynamic quality indicator for the second digital media object based on the coefficient value of the first user, wherein, if the input is the first predefined input, the updated second dynamic quality indicator is greater than the initial second dynamic quality indicator;
responsive to the input received from the first user, generating an updated second dynamic quality indicator for the second digital media object based on the coefficient value of the first user, wherein the updated second dynamic quality indicator is greater than the initial second dynamic quality indicator responsive to the input being the first predefined input;
wherein the coefficient value associated with the first user is increased or decreased in response to a second user input to the second digital media object when the second digital media object is outputted on a third computing device; and automatically rearranging the first and the second digital media objects on the display screen of the first computing device responsive to the updated second dynamic quality indicator being greater than the initial first dynamic quality indicator.
wherein the coefficient value associated with the first user is increased or decreased in response to a second user input to the second digital media object when the second digital media object is displayed on a third computing device; and automatically rearranging the first and the second digital media objects on the display screen of the first computing device responsive to the updated second dynamic quality indicator being greater than the initial first dynamic quality indicator.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Si et al (U.S PG-PUB NO. 20120215773 A1) in view of Rodriguez et al ( IEEE Transactions on Consumer Electronics , Vol. 60, No.3, pp. 436-444, 2014).
-Regarding claim 1, Si discloses a method of interactively outputting digital media objects on a plurality of computing devices and dynamically calculating quality indicators associated therewith, the method comprising (Abstract; FIGS 1-6): outputting a first digital media object on a first computing device (FIG. 1, content 112, device 104; FIG. 2), the first digital media object having a first dynamic quality indicator associated therewith (FIG. 1, analyzer 128, scoring module 134; [0028], "quality score to each content item"; [0031]; FIG. 4, block 402; FIG. 5, block 504; FIG. 6, blocks 602, 616-618), wherein the first computing device has an input detection mechanism configured to detect a plurality of predefined inputs ([0023]; [0029], "social graphing module 132"; FIG. 1, server 110; FIG. 2; FIG. 4, block 404; FIG. 6, blocks 604, 614); receiving a first predefined input or a second predefined input from a first user ([0003], "a question posted"; [0036]), the first predefined input or the second predefined input being in response to the first digital media object outputted on the first computing device (FIG. 1, web server 106; [0018], "a response"; [0022]; FIG. 2), wherein the first user has an initial coefficient value associated therewith (FIG. 5, blocks 502-504); responsive to receiving the first predefined input from the first user, increasing the first dynamic quality indicator of the first digital media object (FIG. 5; [0044]; [0049], “weighted based upon learned coefficients”; [0051], “increase the contributiveness score”; [0070]-[0072]), or, responsive to receiving the second predefined input from the first user, decreasing the first dynamic quality indicator of the first digital media object (FIG. 5; [0051], “discounted when calculating the contributiveness score”), wherein a value of increase or decrease is a function of the initial coefficient value associated with the first user (FIG. 5, block 508; [0054]; FIG. 4, block 406, [0049]; [0070]-[0072]); subsequent to increasing or decreasing the first dynamic quality indicator of the first digital media object (FIG. 5, blocks 508-512), outputting the first digital media object on a second computing device, wherein the second computing device is configured to detect at least the first predefined input or the second predefined input from a second user (Abstract; FIG. 2; FIG. 4, block 404, [0043], [0048], “individual users”; FIG. 6, blocks 604, 614; FIG. 1); receiving the first predefined input or the second predefined input from the second user in response to the first digital object outputted on the second computing device ([0018], “second user viewing the new content on a second computing device”; [0048], “posted”) ; responsive to receiving the first or the second predefined input from the second user calculating an updated coefficient value for the first user ([0054], “update the user credential values after additional interactions occur”; [0056], “updated”; FIG. 5, block 512), wherein the updated coefficient value is greater than the initial coefficient value if the first user and the second user both responded to the first digital media object with the first predefined input or both responded with the second predefined input ([0018], “interactions involving particularly authoritative and/or contributive users, tend to increase the user credential score”); outputting a second digital media object on the first computing device (FIG. 2), the second digital media object having a second dynamic quality indicator associated therewith (FIG. 1, analyzer 128, scoring module 134; [0028], "quality score to each content item"; [0031]; FIG. 4, block 402; FIG. 5, block 504; FIG. 6, blocks 602, 616-618); receiving the first predefined input or the second predefined input from the first user in response to the second digital media object (FIG. 1, web server 106; [0018], "a response"; [0022]; FIG. 2); and responsive to receiving the first predefined input in response to the second digital media object (FIGS 1-2), increasing the second dynamic quality indicator based on the updated coefficient value of the first user (FIG. 5; [0044]; [0049], “weighted based upon learned coefficients”; [0051], “increase the contributiveness score”; [0054]-[0056]; [0070]-[0072]), or, responsive to receiving the second predefined input, decreasing the second dynamic quality indicator based on the updated coefficient value of the first user (FIG. 5; [0051], “discounted when calculating the contributiveness score”).
Si does not disclose first predefined input or second predefined input. Though, Si does disclose that host user-generated content provides a framework for users to interact with each other such as a discussion forum, online bulletin board, or submitting ratings (FIGS. 1-2, [0018]).
In the same field of endeavor, Rodriguez teaches objective video quality metrics, running on user devices, can be improved by considering the user’s preferences for video content type (Rodriguez: Abstract; Figures 1-10, Tables I-V). Rodriguez further teaches first predefined input or second predefined input (Rodriguez: Table I; Figure 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Si with the teaching of Rodriguez by using first predefined input or second predefined input in order to make quality assessment and provide a good user experience.
-Regarding claim 11, Si  discloses a graphic user interface for displaying digital media objects on a computing device ([0082], “a graphical user interface”), comprising (Abstract; FIGS 1-6): a plurality of digital media objects displayed on a display screen of a first computing device (FIGS. 1-2; [0037]; [0081], “displaying device”), the plurality of digital media object comprising at least a first digital media object and a second digital media object (FIGS. 1-2), wherein the first digital media object has an initial first dynamic quality indicator associated therewith and the second digital media object has an initial second dynamic quality indicator associated therewith (FIG. 1, analyzer 128, scoring module 134; [0028], "quality score to each content item"; [0031]; FIG. 4, block 402; FIG. 5, block 504; FIG. 6, blocks 602, 616-618), the initial first dynamic quality indicator being greater than the initial second dynamic quality indicator, whereby the first and the second digital media objects are arranged on the display screen of the first computing device based on relative values of the initial first and second dynamic quality coefficients (FIGS. 1-2, 6; [0007], “ser-generated content items are ranked based … search results is generated based on the ranking of content items”; [0018]), wherein the initial second dynamic quality indicator is automatically updated responsive to an instruction received by the first computing device via a network connection (FIGS 1-2, 6; [0007], “can be ranked based on a weighted combination”; [0018]), wherein the instruction to update the initial second dynamic quality indicator is issued responsive to the steps comprising (FIGS 4-6): outputting the second digital media object on a second computing device (FIGS 1-2; [0018], “second user … on a second computing device”); receiving an input from a first user via the second computing device responsive to the second digital media object being outputted thereon ([0003], "a question posted"; [0036]), the input being a first predefined input or a second predefined input, wherein the first user has a coefficient value associated therewith ([0049], “weighted based upon learned coefficients”); responsive to the input received from the first user, generating an updated second dynamic quality indicator for the second digital media object based on the coefficient value of the first user (FIG. 5; [0044]; [0049], “weighted based upon learned coefficients”; [0051], “increase the contributiveness score”; [0054]-[0056]; [0070]-[0072]), wherein, if the input is the first predefined input, the updated second dynamic quality indicator is greater than the initial second dynamic quality indicator ([0018], “interactions involving particularly authoritative and/or contributive users, tend to increase the user credential score”); wherein the coefficient value associated with the first user is increased or decreased in response to a second user input to the second digital media object when the second digital media object is outputted on a third computing device (Abstract; [0004], “weighting factor”; [0007]; [0018]; FIG. 1, module 130; FIG. 3; [0042]); and automatically rearranging the first and the second digital media objects on the display screen of the first computing device responsive to the updated second dynamic quality indicator being greater than the initial first dynamic quality indicator (FIGS 4-6).
Si does not disclose first predefined input or second predefined input. Though, Si does disclose that host user-generated content provides a framework for users to interact with each other such as a discussion forum, online bulletin board, or submitting ratings (FIGS. 1-2, [0018]).
In the same field of endeavor, Rodriguez teaches objective video quality metrics, running on user devices, can be improved by considering the user’s preferences for video content type (Rodriguez: Abstract; Figures 1-10, Tables I-V). Rodriguez further teaches first predefined input or second predefined input (Rodriguez: Table I; Figure 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Si with the teaching of Rodriguez by using first predefined input or second predefined input in order to make quality assessment and provide a good user experience.
-Regarding claims 2 and 12, Si in view of Rodriguez discloses the method of claim 1 and the graphic user interface of claim 11.
Si does not disclose wherein the first predefined input is a positive response and the second predefined input is a negative response.
In the same field of endeavor, Rodriguez teaches objective video quality metrics, running on user devices, can be improved by considering the user’s preferences for video content type (Rodriguez: Abstract; Figures 1-10, Tables I-V). Rodriguez further teaches wherein the first predefined input is a positive response and the second predefined input is a negative response (Rodriguez: Table I, Values 1 and 5; Figure 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Si with the teaching of Rodriguez by using first predefined input or second predefined input in order to make quality assessment and provide a good user experience.
-Regarding claim 3, the combination further teaches wherein the updated coefficient value is lower than the initial coefficient value if the second computing device and the first computing device received nonmatching predefined inputs responsive to the first digital media object being displayed thereon (Si: [0004], “weighting factor … relevance … rewarded”; [0049]; [0051]; [0068]).
-Regarding claim 9, Si discloses wherein the first dynamic quality indicator is increased responsive to a first predefined response from the second user to the first digital media object (FIG. 5; [0044]; [0049], “weighted based upon learned coefficients”; [0051], “increase the contributiveness score”; [0070]-[0072]), and wherein the first dynamic quality indicator is decreased responsive to the second predefined response from the second user to the first digital media object (FIG. 5; [0051], “discounted when calculating the contributiveness score”).
 Si does not disclose first predefined input or second predefined input.
In the same field of endeavor, Rodriguez teaches objective video quality metrics, running on user devices, can be improved by considering the user’s preferences for video content type (Rodriguez: Abstract; Figures 1-10, Tables I-V). Rodriguez further teaches wherein the first predefined input is a positive response and the second predefined input is a negative response (Rodriguez: Table I, Values 1 and 5; Figure 7). 
Rodriguez also teaches wherein the first dynamic quality indicator is increased responsive to a first predefined response from the second user to the first digital media object, and wherein the first dynamic quality indicator is decreased responsive to the second predefined response from the second user to the first digital media object (Rodriguez: Table 1; equations (4)-(7)). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Si with the teaching of Rodriguez by using first predefined input or second predefined input in order to make quality assessment and provide a good user experience.
-Regarding claim 10, the combination further teaches wherein the first dynamic quality indicator of the first digital media object is increased or decreased based on a second user coefficient (Si: [0070]-[0072]).
-Regarding claim 13, the combination further teaches wherein the coefficient value of the first user is increased by a first value responsive to the first user and the second user both providing positive responses to the second digital media object (Si: [0004], “weighting factor … relevance … rewarded”; [0049]; [0051]; [0068]).
Allowable Subject Matter
Claims 4-8 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome all claim rejections of nonstatutory double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             /NANCY BITAR/Primary Examiner, Art Unit 2664